Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-15-00496-CV

                                 ASA GROUP, LTD.,
                                     Appellant

                                           v.

THE UNITED INDEPENDENT SCHOOL DISTRICT and The Laredo Community College
                            District,
                           Appellees

              From the 111th Judicial District Court, Webb County, Texas
                        Trial Court No. 2014-TXA-000750-D2
                    Honorable Monica Z. Notzon, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    We ORDER all costs of this appeal assessed against appellant ASA Group, Ltd.

    SIGNED September 30, 2015.


                                            _________________________________
                                            Luz Elena D. Chapa, Justice